 



CITIGROUP

 

2009 STOCK INCENTIVE PLAN

(as amended and restated effective April 24, 2013)

 

 



1.Purpose

 

The purposes of the Citigroup 2009 Stock Incentive Plan (the “Plan”) are to (i)
align Employees’ long-term financial interests with those of the Company’s
stockholders; (ii) attract and retain Employees by providing compensation
opportunities that are competitive with other companies; and (iii) provide
incentives to those Employees who contribute significantly to the long-term
performance and growth of the Company and its Subsidiaries.

 

2.Effective Date; Subsequent Amendments

 

The Plan became effective upon approval by the stockholders of the Company on
April 21, 2009. The Plan was subsequently amended and restated upon approval by
stockholders of the Company on April 20, 2010, on April 21, 2011, and on April
17, 2012, and was further amended effective January 1, 2013. Except as provided
otherwise below, all share numbers in this restated and amended Plan text have
been adjusted to reflect the 1-for-10 reverse stock split of the Common Stock
that was effective May 6, 2011.

 

3.Definitions

 

“Award” shall mean an Option, SAR or other form of Stock Award granted under the
Plan.

 

“Award Agreement” shall mean the paper or electronic document evidencing an
Award granted under the Plan.

 

“Board” shall mean the Board of Directors of the Company.

 

“Change of Control” shall have the meaning set forth in Section 13.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, including any
rules and regulations promulgated thereunder.

 

“Committee” shall mean the Personnel and Compensation Committee of the Board,
the members of which shall satisfy the requirements of Rule 16b-3 of the 1934
Act and who shall also qualify, and remain qualified, as “outside directors,” as
defined in Section 162(m) of the Code.

 

“Common Stock” shall mean the common stock of the Company, par value $.01 per
share.

 

“Company” shall mean Citigroup Inc., a Delaware corporation.

 



1

 

 

“Covered Employee” shall mean “covered employee” as such term is defined in
Section 162(m) of the Code.

 

“Deferred Stock” shall mean an Award payable in shares of Common Stock at the
end of a specified deferral period that is subject to the terms, conditions and
limitations described or referred to in Section 7(c)(iv) and Section 7(d).

 

“Employee” shall have the meaning set forth in General Instruction A to the
Registration Statement on Form S-8 promulgated under the Securities Act of 1933,
as amended, or any successor form or statute, as determined by the Committee.

 

“Fair Market Value” shall mean, in the case of a grant of an Option or a SAR,
the closing price of a share of Common Stock on the New York Stock Exchange, or
on any national securities exchange on which the shares of Common Stock are then
listed, on the trading date immediately preceding the date on which the Option
or the SAR was granted, or on the date on which the Option or a SAR was granted,
in the case of a grant to a Section 16(a) Officer (as defined).

 

“ISO” shall mean an incentive stock option as defined in Section 422 of the
Code.

 

“Nonqualified Stock Option” shall mean an Option that is granted to a
Participant that is not designated as an ISO.

 

“Option” shall mean the right to purchase a specified number of shares of Common
Stock at a stated exercise price for a specified period of time subject to the
terms, conditions and limitations described or referred to in Section 7(a) and
Section 7(d). The term “Option” as used in this Plan includes the terms
“Nonqualified Stock Option” and “ISO.”

 

“Participant” shall mean an Employee who has been granted an Award under the
Plan.

 

“Plan Administrator” shall have the meaning set forth in Section 10.

 

“Prior Plans” shall mean the Citigroup 1999 Stock Incentive Plan, the Citicorp
1997 Stock Incentive Plan, the Travelers Group Capital Accumulation Plan, and
the Citigroup Employee Incentive Plan (formerly the Travelers Group Employee
Incentive Plan).

 

“Restricted Stock” shall mean an Award of Common Stock that is subject to the
terms, conditions, restrictions and limitations described or referred to in
Section 7(c)(iii) and Section 7(d).

 

“SAR” shall mean a stock appreciation right that is subject to the terms,
conditions, restrictions and limitations described or referred to in Section
7(b) and Section 7(d).

 



2

 

 

“Section 16(a) Officer” shall mean an Employee who is subject to the reporting
requirements of Section 16(a) of the 1934 Act.

 

“Separation from Service” shall have the meaning set forth in Section
1.409A-1(h) of the Treasury Regulations.

 

“Specified Employee” shall have the meaning set forth in Section 409A of the
Code.

 

“Stock Award” shall have the meaning set forth in Section 7(c)(i).

 

“Stock Payment” shall mean a stock payment that is subject to the terms,
conditions, and limitations described or referred to in Section 7(c)(ii) and
Section 7(d).

 

“Stock Unit” shall mean a stock unit that is subject to the terms, conditions
and limitations described or referred to in Section 7(c)(v) and Section 7(d).

 

“Subsidiary” shall mean any entity that is directly or indirectly controlled by
the Company or any entity, including an acquired entity, in which the Company
has a significant equity interest, as determined by the Committee in its sole
discretion, provided that with respect to any Award that is subject to Section
409A of the Code, “Subsidiary” shall mean a corporation or other entity in a
chain of corporations or other entities in which each corporation or other
entity, starting with the Company, has a controlling interest in another
corporation or other entity in the chain, ending with such corporation or other
entity. For purposes of the preceding sentence, the term “controlling interest”
has the same meaning as provided in Section 1.414(c)-2(b)(2)(i) of the Treasury
Regulations, provided that the language “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Section 1.414(c)-2(b)(2)(i) of
the Treasury Regulations. Notwithstanding the foregoing, for the purpose of
determining whether a corporation or other entity is a Subsidiary for purposes
of Section 5(a) hereof, if the Awards proposed to be granted to Employees of
such corporation or other entity would be granted based upon legitimate business
criteria, the term “controlling interest” has the same meaning as provided in
Section 1.414(c)-2(b)(2)(i) of the Treasury Regulations, provided that the
language “at least 20 percent” is used instead of “at least 80 percent” each
place it appears in Code Section 1.414(c)-2(b)(2)(i). For purposes of
determining ownership of an interest in an organization, the rules of Sections
1.414(c)-3 and 1.414(c)-4 of the Treasury Regulations apply.

 

“Treasury Regulations” shall mean the regulations promulgated under the Code by
the United States Internal Revenue Service, as amended.

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder and any successor thereto.

 



3

 

 

 

4.The Committee

 

(a)Committee Authority. The Committee shall have full and exclusive power to
administer and interpret the Plan, to grant Awards and to adopt such
administrative rules, regulations, procedures and guidelines governing the Plan
and the Awards as it deems appropriate, in its sole discretion, from time to
time. The Committee’s authority shall include, but not be limited to, the
authority to (i) determine the type of Awards to be granted under the Plan; (ii)
select Award recipients and determine the extent of their participation; and
(iii) establish all other terms, conditions, and limitations applicable to
Awards, Award programs and the shares of Common Stock issued pursuant thereto.
The Committee may accelerate or defer the vesting or payment of Awards, cancel
or modify outstanding Awards, waive any conditions or restrictions imposed with
respect to Awards or the Common Stock issued pursuant to Awards and make any and
all other determinations that it deems appropriate with respect to the
administration of the Plan, subject to the limitations contained in Section 21.

 

(b)Administration of the Plan. The administration of the Plan shall be managed
by the Committee. The Committee shall have the power to prescribe and modify, as
necessary, the form of Award Agreement, to correct any defect, supply any
omission or clarify any inconsistency in the Plan and/or in any Award Agreement
and to take such actions and make such administrative determinations that the
Committee deems appropriate in its sole discretion. Any decision of the
Committee in the administration of the Plan, as described herein, shall be
final, binding and conclusive on all parties concerned, including the Company,
its stockholders and Subsidiaries and all Participants.

 

(c)Delegation of Authority. To the extent permitted by applicable law, the
Committee may at any time delegate to one or more officers or directors of the
Company some or all of its authority over the administration of the Plan, with
respect to persons who are not Section 16(a) Officers or Covered Employees.

 

(d)Prohibition Against Repricing. Notwithstanding any provision of the Plan to
the contrary, in no event shall (i) any repricing (within the meaning of U.S.
generally accepted accounting principles or any applicable stock exchange rule)
of Awards issued under the Plan be permitted at any time under any
circumstances, or (ii) any new Awards be issued in substitution for outstanding
Awards previously granted to Participants if such action would be considered a
repricing (within the meaning of U.S. generally accepted accounting principles
or any applicable stock exchange rule).

 

(e)Indemnification. No member of the Committee nor any other person to whom any
duty or power relating to the administration or interpretation of the Plan has
been delegated shall be personally liable for any action or determination made
with respect to the Plan, except for his or her own willful misconduct or as
expressly provided by statute. The members of the Committee and its delegates,
including any employee with responsibilities relating to the administration of
the Plan, shall be entitled to indemnification and reimbursement from the
Company, to the extent permitted by applicable law and the By-laws and policies
of the Company. In the performance of its functions under the Plan, the
Committee (and each member of the Committee and its delegates) shall be entitled
to rely upon information and advice furnished by the Company’s officers,
accountants, counsel and any other party they deem appropriate, and neither the
Committee nor any such person shall be liable for any action taken or not taken
in reliance upon any such advice.

 



4

 

 

5.Participation

 

(a)Eligible Employees. Subject to Section 7(a)(i), the Committee shall determine
which Employees shall be eligible to receive Awards under the Plan. With respect
to Employees subject to U.S. income tax, Options and SARs shall only be granted
to such Employees who provide direct services to the Company or a Subsidiary of
the Company as of the date of grant of the Option or SAR.

 

(b)Participation by Subsidiaries. Employees of Subsidiaries may participate in
the Plan upon approval of Awards to such Employees by the Committee. A
Subsidiary’s participation in the Plan may be conditioned upon the Subsidiary’s
agreement to reimburse the Company for costs and expenses of such participation,
as determined by the Company. The Committee may terminate the Subsidiary’s
participation in the Plan at any time and for any reason. If a Subsidiary’s
participation in the Plan shall terminate, such termination shall not relieve it
of any obligations theretofore incurred by it under the Plan, except with the
approval of the Committee, and the Committee shall determine, in its sole
discretion, the extent to which Employees of the Subsidiary may continue to
participate in the Plan with respect to previously granted Awards. Unless the
Committee determines otherwise, a Subsidiary’s participation in the plan shall
terminate upon the occurrence of any event that results in such entity no longer
constituting a Subsidiary as defined herein; provided, however, that such
termination shall not relieve such Subsidiary of any of its obligations to the
Company theretofore incurred by it under the Plan, except with the approval of
the Committee. Notwithstanding the foregoing, unless otherwise specified by the
Committee, upon any such Subsidiary ceasing to be a Subsidiary as defined
herein, the Employees and Participants employed by such Subsidiary shall be
deemed to have terminated employment for purposes of the Plan. With respect to
Awards subject to Section 409A of the Code, for purposes of determining whether
a distribution is due to a Participant, such Participant’s employment shall be
deemed terminated as described in the preceding sentence only if the Committee
determines that a Separation from Service has occurred.

 



5

 

 

(c)Participation outside of the United States. In order to facilitate the
granting of Awards to Employees who are foreign nationals or who are employed
outside of the U.S., the Committee may provide for such special terms and
conditions, including, without limitation, substitutes for Awards, as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom. The Committee may approve any supplements to,
or amendments, restatements or alternative versions of, this Plan as it may
consider necessary or appropriate for the purposes of this Section 5(c) without
thereby affecting the terms of this Plan as in effect for any other purpose, and
the Secretary, or any Assistant Secretary or other appropriate officer of the
Company, may certify any such documents as having been approved and adopted
pursuant to properly delegated authority; provided, that no such supplements,
amendments, restatements or alternative versions shall include any provisions
that are inconsistent with the intent and purpose of this Plan, as then in
effect; and further provided that any such action taken with respect to a
Covered Employee shall be taken in compliance with Section 162(m) of the Code
and that any such action taken with respect to an Employee who is subject to
Section 409A of the Code shall be taken in compliance with Section 409A of the
Code.

 

6.Available Shares of Common Stock

 

(a)Shares Subject to the Plan. Common Stock issued pursuant to Awards granted
under the Plan may be shares that have been authorized but unissued, or have
been previously issued and reacquired by the Company, or both. Reacquired shares
may consist of shares purchased in open market transactions or otherwise.
Pursuant to and subject to the other provisions of this Section 6, effective
September 10, 2009, the aggregate number of shares of Common Stock remaining
available for issuance from the initial authorization of twenty-five million
(25,000,000) shares was adjusted such that the maximum number of shares of
Common Stock that may be issued to Participants pursuant to Awards granted under
the Plan from such date shall not exceed one-hundred-and-three million,
two-hundred-and-eighty-one thousand, two hundred and eighteen (103,281,218)
shares of Common Stock. Effective April 20, 2010, pursuant to amendments to the
Plan approved by stockholders of the Company, (i) an additional eighty million
(80,000,000) shares of Common Stock were authorized for issuance to Participants
pursuant to Awards granted under the Plan, and (ii) additional shares of Common
Stock totaling thirty-four million, six-hundred-and-twenty-three thousand, four
hundred and fifty-three (34,623,453) were authorized for issuance as Stock
Payments in settlement of “common stock equivalent” awards granted to Employees
on January 19, 2009. Effective April 21, 2011, pursuant to an amendment to the
Plan approved by stockholders of the Company, an additional forty million
(40,000,000) shares of Common Stock were authorized for issuance to Participants
pursuant to Awards granted under the Plan. Effective April 17, 2012, pursuant to
an amendment to the Plan approved by stockholders of the Company, an additional
forty million (40,000,000) shares of Common Stock were authorized for issuance
to Participants pursuant to Awards granted under the Plan. For purposes of
determining the number of shares of Common Stock remaining available for
issuance to Participants pursuant to Awards granted under the Plan, each share
of Common Stock subject to an Award granted pursuant to Section 7(a) or (b) on
or before April 19, 2010, was counted as 2.3 shares of Common Stock (on a
pre-split basis).

 



6

 

 

(b)Forfeited and Expired Awards. Awards made under the Plan which, at any time,
are forfeited, expire or are canceled or settled without issuance of shares
shall not count towards the maximum number of shares that may be issued under
the Plan as set forth in Section 6(a) and shall be available for future Awards
under the Plan. Notwithstanding the foregoing, any and all shares of Common
Stock that are (i) tendered in payment of an Option exercise price (whether by
attestation or by other means); (ii) withheld by the Company to satisfy any tax
withholding obligation; (iii) repurchased by the Company with Option exercise
proceeds; or (iv) covered by an SAR (to the extent that it is exercised and
settled in shares of Common Stock, without regard to the number of shares of
Stock that are actually issued to the Participant upon exercise) shall be
considered issued pursuant to the Plan and shall not be added to the maximum
number of shares that may be issued under the Plan as set forth in Section 6(a).

 

(c)Other Items Not Included in Allocation. The maximum number of shares that may
be issued under the Plan as set forth in Section 6(a) shall not be affected by
(i) the payment in cash of dividends or dividend equivalents in connection with
outstanding Awards; (ii) the granting or payment of stock-denominated Awards
that by their terms may be settled only in cash; or (iii) Awards that are
granted in connection with a transaction between the Company or a Subsidiary and
another entity or business in substitution or exchange for, or conversion
adjustment, assumption or replacement of, awards previously granted by such
other entity to any individuals who have become Employees as a result of such
transaction.

 

(d)Other Limitations on Shares that May be Granted under the Plan. Subject to
Section 6(e), the aggregate number of shares of Common Stock that may be granted
to any single individual during a calendar year in the form of Options, SARs,
and/or Stock Awards shall not exceed two million, sixty-five thousand, six
hundred and twenty-four (2,065,624).

 

(e)Adjustments. In the event of any change in the Company’s capital structure,
including but not limited to a change in the number of shares of Common Stock
outstanding, on account of (i) any stock dividend, stock split, reverse stock
split or any similar equity restructuring, or (ii) any combination or exchange
of equity securities (including, without limitation, the exchange of preferred
securities owned by the United States government for Common Stock, which
transactions were consummated on July 29, 2009 and September 10, 2009), merger,
consolidation, recapitalization, reorganization, or divesture or any other
similar event affecting the Company’s capital structure, to reflect such change
in the Company’s capital structure, the Committee shall make appropriate
equitable adjustments to the maximum number of shares of Common Stock that may
be issued under the Plan as set forth in Section 6(a) and (but only to the
extent permitted under Section 162(m) of the Code) to the maximum number of
shares that may be granted to any single individual pursuant to Section 6(d). In
the event of any extraordinary dividend, divestiture or other distribution
(other than ordinary cash dividends) of assets to stockholders, or any
transaction or event described above, to the extent necessary to prevent the
enlargement or diminution of the rights of Participants, the Committee shall
make appropriate equitable adjustments to the number or kind of shares subject
to an outstanding Award, the exercise price applicable to an outstanding Award
(subject to the limitation contained in Section 4(d)), and/or any measure of
performance that relates to an outstanding Award. Any adjustment to ISOs under
this Section 6(e) shall be made only to the extent not constituting a
“modification” within the meaning of Section 424(h)(3) of the Code, and any
adjustments under this Section 6(e) shall be made in a manner that does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the 1934
Act. With respect to Awards subject to Section 409A of the Code, any adjustments
under this Section 6(e) shall conform to the requirements of Section 409A of the
Code. The Company shall give each Participant notice of an adjustment hereunder
and, upon notice, such adjustment shall be conclusive and binding for all
purposes. Notwithstanding the foregoing, the Committee may, in its discretion,
decline to adjust any Award made to a Participant, if it determines that such
adjustment would violate applicable law or result in adverse tax consequences to
the Participant or to the Company.

 



7

 

 

7.Awards Under The Plan

 

Awards under the Plan may be granted as Options, SARs or Stock Awards, as
described below. Awards may be granted singly, in combination or in tandem as
determined by the Committee, in its sole discretion.

 

(a)Options. Options granted under the Plan may be Nonqualified Stock Options or
ISOs or any other type of stock option permitted under the Code. Options shall
expire after such period, not to exceed ten years, as may be determined by the
Committee. If an Option is exercisable in installments, such installments or
portions thereof that become exercisable shall remain exercisable until the
Option expires or is otherwise canceled pursuant to its terms. Except as
otherwise provided in Sections 7(a) and (d), Awards of Nonqualified Stock
Options shall be subject to the terms, conditions, restrictions, and limitations
determined by the Committee, in its sole discretion, from time to time.

 

(i)ISOs. The terms and conditions of any ISOs granted hereunder shall be subject
to the provisions of Section 422 of the Code, and except as provided in Section
7(d), the terms, conditions, limitations and administrative procedures
established by the Committee from time to time in accordance with the Plan. At
the discretion of the Committee, ISOs may be granted to any employee of the
Company, its parent or any subsidiary of the Company, as such terms are defined
in Sections 424(e) and (f) of the Code.

 



8

 

 

(ii)Reload Options. Except as provided in this Section 7(a)(ii), no Reload
Options (as defined below) shall be granted under the Plan. With respect to the
exercise of (A) any Option granted under a Prior Plan (an “Original Option”)
pursuant to the terms of which a Participant tenders shares of Common Stock to
pay the exercise price and arranges to have a portion of the shares otherwise
issuable upon exercise withheld to pay the applicable withholding taxes, and
thereby becomes entitled (if all other applicable conditions have been
satisfied) to receive a new Option covering a number of shares of Common Stock
equal to the sum of the number of shares tendered to pay the exercise price and
the number of shares used to pay the withholding taxes of the Original Option,
at an exercise price equal to the Fair Market Value of a share of Common Stock
on the exercise date of the Original Option, and which vests six months
thereafter and expires no later than the expiration date of the underlying
Original Option (a “Reload Option”) or (B) any Reload Option granted as
described above, the Participant may receive a new Reload Option. Reload Options
will be granted only as provided above and subject to such terms, conditions,
restrictions and limitations as provided by the terms of the underlying Original
Option or Reload Option (including, but not limited to, eligibility to receive
subsequent grants of Reload Options upon satisfaction of the conditions
specified in the terms of the underlying Original Option or Reload Option), and
subject to such modifications thereto as the Committee (if permitted), in its
sole discretion, may from time to time deem appropriate; provided, however, that
any such modification shall comply with Section 409A of the Code, to the extent
applicable. A Reload Option may not otherwise be granted under the terms of the
Plan. To the extent a Reload Option is granted in respect of an Original Option
granted under the Plan or Prior Plan, shares issued in connection with such
Reload Option shall count towards the maximum number of shares of Common Stock
that may be issued to Participants pursuant to Awards granted under the Plan as
set forth in Section 6(a) and any individual Participant pursuant to Section
6(d). A Reload Option granted hereunder shall not be subject to the minimum
vesting requirements of Section 7(d).

 

(iii)Exercise Price. The Committee shall determine the exercise price per share
for each Option, which shall not be less than 100% of the Fair Market Value at
the time of grant.

 

(iv)Exercise of Options. Upon satisfaction of the applicable conditions relating
to vesting and exercisablility, as determined by the Committee, and upon
provision for the payment in full of the exercise price and applicable taxes
due, the Participant shall be entitled to exercise the Option and receive the
number of shares of Common Stock issuable in connection with the Option
exercise. The shares issued in connection with the Option exercise may be
subject to such conditions and restrictions as the Committee may determine, from
time to time. The exercise price of an Option and applicable withholding taxes
relating to an Option exercise may be paid by methods permitted by the Committee
from time to time including, but not limited to, (1) a cash payment in U.S.
dollars; (2) tendering (either actually or by attestation) shares of Common
Stock owned by the Participant (for any minimum period of time that the
Committee, in its discretion, may specify), valued at the fair market value at
the time of exercise; (3) arranging to have the appropriate number of shares of
Common Stock issuable upon the exercise of an Option withheld or sold; or (4)
any combination of the above. Additionally, the Committee may provide that an
Option may be “net exercised,” meaning that upon the exercise of an Option or
any portion thereof, the Company shall deliver the greatest number of whole
shares of Common Stock having a fair market value on the date of exercise not in
excess of the difference between (x) the aggregate fair market value of the
shares of Common Stock subject to the Option (or the portion of such Option then
being exercised) and (y) the aggregate exercise price for all such shares of
Common Stock under the Option (or the portion thereof then being exercised) plus
(to the extent it would not give rise to adverse accounting consequences
pursuant to applicable accounting principles) the amount of withholding tax due
upon exercise, with any fractional share that would result from such equation to
be payable in cash, to the extent practicable, or cancelled.

 



9

 

 

(v)ISO Grants to 10% Stockholders. Notwithstanding anything to the contrary in
this Section 7(a), if an ISO is granted to a Participant who owns stock
representing more than ten percent of the voting power of all classes of stock
of the Company or of a subsidiary or parent, as such terms are defined in
Section 424(e) and (f) of the Code, the term of the Option shall not exceed five
years from the time of grant of such Option and the exercise price shall be at
least 110 percent (110%) of the Fair Market Value (at the time of grant) of the
Common Stock subject to the Option.

 

(vi)$100,000 Per Year Limitation for ISOs. To the extent the aggregate Fair
Market Value (determined at the time of grant) of the Common Stock for which
ISOs are exercisable for the first time by any Participant during any calendar
year (under all plans of the Company) exceeds $100,000, such excess ISOs shall
be treated as Nonqualified Stock Options.

 

(vii)Disqualifying Dispositions. Each Participant awarded an ISO under the Plan
shall notify the Company in writing immediately after the date he or she makes a
disqualifying disposition of any shares of Common Stock acquired pursuant to the
exercise of such ISO. A disqualifying disposition is any disposition (including
any sale) of such Common Stock before the later of (i) two years after the time
of grant of the ISO or (ii) one year after the date the Participant acquired the
shares of Common Stock by exercising the ISO. The Company may, if determined by
the Committee and in accordance with procedures established by it, retain
possession of any shares of Common Stock acquired pursuant to the exercise of an
ISO as agent for the applicable Participant until the end of the period
described in the preceding sentence, subject to complying with any instructions
from such Participant as to the sale of such Stock.

 



10

 

 

(b)Stock Appreciation Rights. A SAR represents the right to receive a payment in
cash, Common Stock, or a combination thereof, in an amount equal to the excess
of the fair market value of a specified number of shares of Common Stock at the
time the SAR is exercised over the exercise price of such SAR which shall be no
less than 100% of the Fair Market Value of the same number of shares at the time
the SAR was granted, except that if a SAR is granted retroactively in
substitution for an Option, the exercise price of such SAR shall be the Fair
Market Value at the time such Option was granted. Any such substitution of a SAR
for an Option granted to a Covered Employee may only be made in compliance with
the provisions of Section 162(m) of the Code. Except as otherwise provided in
Section 7(d), Awards of SARs shall be subject to the terms, conditions,
restrictions and limitations determined by the Committee, in its sole
discretion, from time to time. A SAR may only be granted to Employees to whom an
Option could be granted under the Plan.

 

(c)Stock Awards.

 

(i)Form of Awards. The Committee may grant Awards (“Stock Awards”) that are
payable in shares of Common Stock or denominated in units equivalent in value to
shares of Common Stock or are otherwise based on or related to shares of Common
Stock, including, but not limited to, Awards of Restricted Stock, Deferred Stock
and Stock Units. Except as otherwise provided in Section 7(d), Stock Awards
shall be subject to such terms, conditions, restrictions and limitations as the
Committee may determine to be applicable to such Stock Awards, in its sole
discretion, from time to time.

 

(ii)Stock Payment. If not prohibited by applicable law and to the extent allowed
by Section 7(d) of the Plan, the Committee may issue unrestricted shares of
Common Stock, alone or in tandem with other Awards, in such amounts and subject
to such terms and conditions as the Committee shall from time to time in its
sole discretion determine; provided, however, that to the extent Section 409A of
the Code is applicable to the grant of unrestricted shares of Common Stock that
are issued in tandem with another Award, then such tandem Awards shall conform
to the requirements of Section 409A of the Code. A Stock Payment under the Plan
may be granted as, or in payment of, a bonus (including without limitation any
compensation that is intended to qualify as performance-based compensation for
purposes of Section 162(m) of the Code), or to provide incentives or recognize
special achievements or contributions. Any shares of Common Stock used for such
payment may be valued at a fair market value at the time of payment as
determined by the Committee in its sole discretion. Notwithstanding anything to
the contrary contained herein, the shares issued subject to Stock Payments
granted in settlement of “common stock equivalent” awards dated January 19,
2010, shall not be subject to Section 7(d).

 



11

 

 

(iii)Restricted Stock. Except as otherwise provided in Section 7(d), Awards of
Restricted Stock shall be subject to the terms, conditions, restrictions, and
limitations determined by the Committee, in its sole discretion, from time to
time. The number of shares of Restricted Stock allocable to an Award under the
Plan shall be determined by the Committee in its sole discretion.

 

(iv)Deferred Stock. Except as otherwise provided in Section 7(d) and subject to
Section 409A of the Code to the extent applicable, Awards of Deferred Stock
shall be subject to the terms, conditions, restrictions and limitations
determined by the Committee, in its sole discretion, from time to time. A
Participant who receives an Award of Deferred Stock shall be entitled to receive
the number of shares of Common Stock allocable to his or her Award, as
determined by the Committee in its sole discretion, from time to time, at the
end of a specified deferral period determined by the Committee. Awards of
Deferred Stock represent only an unfunded, unsecured promise to deliver shares
in the future and do not give Participants any greater rights than those of an
unsecured general creditor of the Company.

 

(v)Stock Units. A Stock Unit is an Award denominated in shares of Common Stock
that may be settled either in shares of Common Stock or in cash, in the
discretion of the Committee, and, except as otherwise provided in Section 7(d)
and subject to Section 409A of the Code to the extent applicable, shall be
subject to such other terms, conditions, restrictions and limitations determined
by the Committee from time to time in its sole discretion.

 

(d)Minimum Vesting. Except for Awards referred to in Section 6(c)(ii) or (iii)
and the last sentence of Section 7(c)(ii), or as provided in this Section 7(d),
Section 7(a)(ii), and Section 13, Awards shall not vest in full prior to the
third anniversary of the Award date; provided, however, that the Committee may,
in its sole discretion, grant Awards that provide for accelerated vesting (i) on
account of a Participant’s retirement, death, disability, leave of absence,
termination of employment, the sale or other disposition of a Participant’s
employer or any other similar event, and/or (ii) upon the achievement of
performance criteria specified by the Committee, as provided in Section 7(e).
Notwithstanding the foregoing, up to twenty percent (20%) of the shares of
Common Stock reserved for issuance under the Plan pursuant to Section 6(a) may
be granted subject to awards with such other vesting requirements, if any, as
the Committee may establish in its sole discretion (which number of shares shall
be subject to adjustment in accordance with Section 6(e) and which shall not
include any shares subject to Awards referred to in Section 6(c)(ii) and (iii)
and the last sentence of Section 7(c)(ii), or granted pursuant to Section
7(a)(ii), Section 7(e) or any other provision of this Section 7(d)).

 



12

 

 

(e)Performance Criteria. At the discretion of the Committee, Awards may be made
subject to, or may vest on an accelerated basis upon, the achievement of
performance criteria related to a period of performance of not less than one
year, which may be established on a Company-wide basis or with respect to one or
more business units or divisions or Subsidiaries and may be based upon the
attainment of criteria as may be determined by the Committee. When establishing
performance criteria for any performance period, the Committee may exclude any
or all “extraordinary items” as determined under U.S. generally accepted
accounting principles including, without limitation, the charges or costs
associated with restructurings of the Company or any Subsidiary, discontinued
operations, other unusual or non-recurring items, and the cumulative effects of
accounting changes. The Committee, in its sole discretion, may establish or
measure performance criteria based on International Financial Reporting
Standards or other appropriate accounting principles then in general use and
accepted for financial reports the Company is required to file with the United
States Securities and Exchange Commission.

 

8.Forfeiture Provisions Following a Termination of Employment

 

Except where prohibited by applicable law, the Committee, in its discretion, may
provide in any Award Agreement that, in any instance where the rights of a
Participant with respect to an Award extend past the date of termination of a
Participant’s employment, all or some of such rights shall terminate and be
forfeited or modified upon the occurrence or non-occurrence of any specified
condition or event, including, but not limited to, the Participant, at any time
subsequent to his or her termination of employment engaging, directly or
indirectly, either personally or as an employee, agent, partner, stockholder,
officer or director of, or consultant to, any entity or person engaged in any
business in which the Company or its affiliates is engaged, in conduct that
breaches any obligation or duty of such Participant to the Company or a
Subsidiary or that is in material competition with the Company or a Subsidiary
or is materially injurious to the Company or a Subsidiary, monetarily or
otherwise, which conduct shall include, but not be limited to, (i) disclosing or
misusing any confidential information pertaining to the Company or a Subsidiary;
(ii) any attempt, directly or indirectly, to induce any employee, agent,
insurance agent, insurance broker or broker-dealer of the Company or any
Subsidiary to be employed or perform services elsewhere; (iii) any attempt by a
Participant, directly or indirectly, to solicit the trade of any customer or
supplier or prospective customer or supplier of the Company or any Subsidiary;
or (iv) disparaging the Company, any Subsidiary or any of their respective
officers or directors. The Committee shall have sole discretion to make the
determination of whether any conduct, action or failure to act, or occurrence or
non-occurrence of a specified event or condition has triggered the application
of any provision included in an Award Agreement as contemplated by this Section
8. Notwithstanding the foregoing, unless specified otherwise in the applicable
Award Agreement, a Participant shall not be deemed to be a stockholder of a
competing entity if the Participant’s record and beneficial ownership amount to
not more than one percent (1%) of the outstanding capital stock of any company
subject to the periodic and other reporting requirements of the 1934 Act. This
Section 8 shall not be construed to in any way limit the applicability of
Section 21(d) to any Award.

 



13

 

 

9.Dividends and Dividend Equivalents

 

The Committee may, in its sole discretion, provide that Stock Awards shall earn
dividends or dividend equivalents. Such dividends or dividend equivalents may be
paid currently or may be credited to an account maintained on the books of the
Company. Any payment or crediting of dividends or dividend equivalents will be
subject to such terms, conditions, restrictions and limitations as the Committee
may establish, from time to time, in its sole discretion, including, without
limitation, reinvestment in additional shares of Common Stock or common share
equivalents. Notwithstanding the foregoing, the Committee may not provide for
the current payment of dividends or dividend equivalents with respect to any
shares of Common Stock subject to an Award pursuant to Section 7(e); for such
Awards, the Committee may only provide for the accrual of dividends or dividend
equivalents that will not be payable unless and until, and only to the extent
that, the shares of Common Stock subject to the Award vest upon satisfaction of
the relevant performance criteria and all other applicable conditions to
vesting. Dividend or dividend equivalent rights shall be as specified in the
Award Agreement, or pursuant to a resolution adopted by the Committee with
respect to outstanding Awards. Any shares purchased by or on behalf of
Participants in a dividend reinvestment program established under the Plan shall
not count towards the maximum number of shares that may be issued under the Plan
as set forth in Section 6(a), provided that such shares are purchased in
open-market transactions or are treasury shares purchased directly from the
Company at fair market value at the time of purchase. Unless the Committee
determines otherwise, Section 16(a) Officers may not participate in dividend
reinvestment programs established under the Plan.

 

10.Voting

 

The Committee shall determine whether a Participant shall have the right to
direct the vote of shares of Common Stock allocated to a Stock Award. If the
Committee determines that an Award shall carry voting rights, the shares
allocated to such Award shall be voted by such person as the Committee may
designate (the “Plan Administrator”) in accordance with instructions received
from Participants (unless to do so would constitute a violation of fiduciary
duties or any applicable exchange rules). In such cases, shares subject to
Awards as to which no instructions are received shall be voted by the Plan
Administrator proportionately in accordance with instructions received with
respect to all other Awards (including, for these purposes, outstanding awards
granted under the Prior Plans or any other plan of the Company) that are
eligible to vote (unless to do so would constitute a violation of fiduciary
duties or any applicable exchange rules).

 

 

14

 



11.Payments and Deferrals

 

(a)Payment of vested Awards may be in the form of cash, Common Stock or
combinations thereof as the Committee shall determine, subject to such terms,
conditions, restrictions and limitations as it may impose. The Committee may
(i) postpone the exercise of Options or SARs (but not beyond their expiration
dates), (ii) require or permit Participants to elect to defer the receipt or
issuance of shares of Common Stock pursuant to Awards or the settlement of
Awards in cash under such rules and procedures as it may establish, in its
discretion, from time to time, or (iii) provide for deferred settlements of
Awards including the payment or crediting of earnings on deferred amounts, or
the payment or crediting of dividend equivalents where the deferred amounts are
denominated in common share equivalents.

 

(b)If, pursuant to any Award granted under the Plan, a Participant is entitled
to receive a payment on a specified date, such payment shall be deemed made as
of such specified date if it is made (i) not earlier than 30 days before such
specified date and (ii) not later than December 31 of the year in which such
specified date occurs or, if later, the fifteenth day of the third month
following such specified date, in each case provided that the Participant shall
not be permitted, directly or indirectly, to designate the taxable year in which
such payment is made.

 

(c)Notwithstanding the foregoing, if a Participant is a Specified Employee at
the time of his or her Separation from Service, any payment(s) with respect to
any Award subject to Section 409A of the Code to which such Participant would
otherwise be entitled by reason of such Separation from Service shall be made on
the date that is six months after the Participant’s Separation from Service (or,
if earlier, the date of the Participant’s death).

 

(d)If, pursuant to any Award granted under the Plan, a Participant is entitled
to a series of installment payments, such Participant’s right to the series of
installment payments shall be treated as a right to a series of separate
payments and not as a right to a single payment. For purposes of the preceding
sentence, the term “series of installment payments” has the same meaning as
provided in Section 1.409A-2(b)(2)(iii) of the Treasury Regulations.

 

12.Nontransferability

 

Awards granted under the Plan, and during any period of restriction on
transferability, shares of Common Stock issued in connection with the exercise
of an Option or a SAR, may not be sold, pledged, hypothecated, assigned,
margined or otherwise transferred in any manner other than by will or the laws
of descent and distribution, unless and until the shares underlying such Award
have been issued, and all restrictions applicable to such shares have lapsed or
have been waived by the Committee. No Award or interest or right therein shall
be subject to the debts, contracts or engagements of a Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, lien, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy and divorce), and any attempted disposition
thereof shall be null and void, of no effect, and not binding on the Company in
any way. Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit (on such terms, conditions and limitations as it may
establish) Nonqualified Stock Options (including non-qualified Reload Options)
and/or shares issued in connection with an Option or a SAR exercise that are
subject to restrictions on transferability, to be transferred one time to a
member of a Participant’s immediate family or to a trust or similar vehicle for
the benefit of a Participant’s immediate family members. During the lifetime of
a Participant, all rights with respect to Awards shall be exercisable only by
such Participant or, if applicable pursuant to the preceding sentence, a
permitted transferee.

 

15

 



13.Change of Control

 

(a)Notwithstanding any provisions of this Plan to the contrary, the Committee
may, in its sole discretion, at the time an Award is made hereunder or at any
time prior to, coincident with or after the time of a Change of Control:

 

(i)provide for the acceleration of any time periods, or the waiver of any other
conditions, relating to the vesting, exercise, payment or distribution of an
Award so that any Award to a Participant whose employment has been terminated as
a result of a Change of Control may be vested, exercised, paid or distributed in
full on or before a date fixed by the Committee;

 

(ii)provide for the purchase of any Awards from a Participant whose employment
has been terminated as a result of a Change of Control, upon the Participant’s
request, for an amount of cash equal to the amount that could have been obtained
upon the exercise, payment or distribution of such rights had such Award been
currently exercisable or payable;

 

(iii)provide for the termination of any then outstanding Awards or make any
other adjustment to the Awards then outstanding as the Committee deems necessary
or appropriate to reflect such transaction or change; or

 

(iv)cause the Awards then outstanding to be assumed, or new rights substituted
therefore, by the surviving corporation in such change.

 

For purposes of sub-paragraphs (i) and (ii) above, any Participant whose
employment is terminated by the Company other than for “gross misconduct,” or by
the Participant for “good reason” (each as defined in the applicable Award
Agreement) upon, or on or prior to the first anniversary of, a Change of
Control, shall be deemed to have been terminated as a result of the Change of
Control.

 



16

 

 

 

(b)A “Change of Control” shall be deemed to occur if and when:

 

(i)any person, including a “person” as such term is used in Section 14(d)(2) of
the 1934 Act (a “Person”), is or becomes a beneficial owner (as such term is
defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of securities
of the Company representing 25 percent (25%) or more of the combined voting
power of the Company’s then outstanding securities (provided, however, that,
notwithstanding the foregoing, a “Change of Control” shall not include
consummation of the exchange of preferred securities owned by the United States
government for Common Stock, as announced by the Company in a press release
dated February 27, 2009);

 

(ii)any plan or proposal for the dissolution or liquidation of the Company is
adopted by the stockholders of the Company;

 

(iii)individuals who, as of April 21, 2009, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
April 21, 2009 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding for this purpose
any such individual whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such terms are used in Rule
14a-11 of Regulation 14A promulgated under the 1934 Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

 

(iv)all or substantially all of the assets of the Company are sold, transferred
or distributed; or

 

(v)there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case, with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own more than 50 percent (50%) of the
combined voting power of the Company or other corporation resulting from such
Transaction in substantially the same respective proportions as such
stockholders’ ownership of the voting power of the Company immediately before
such Transaction.

 

(c)Notwithstanding the foregoing, with respect to Awards subject to Section 409A
of the Code, the effect of a Change of Control and what constitutes a Change of
Control shall be set forth in the underlying Award programs and/or Award
Agreements.

 



17

 



 

14.Award Agreements

 

Each Award under the Plan shall be evidenced by an Award Agreement (as such may
be amended from time to time) that sets forth the terms, conditions,
restrictions and limitations applicable to the Award, including, but not limited
to, the provisions governing vesting, exercisability, payment, forfeiture, and
termination of employment, all or some of which may be incorporated by reference
into one or more other documents delivered or otherwise made available to a
Participant in connection with an Award. The Committee need not require the
execution of such document by the Participant, in which case acceptance of the
Award by the Participant shall constitute agreement by the Participant to the
terms, conditions, restrictions and limitations set forth in the Plan and the
Award Agreement as well as the administrative guidelines and practices of the
Company in effect from time to time.

 

15.Tax Withholding

 

Participants shall be solely responsible for any applicable taxes (including
without limitation income, payroll and excise taxes) and penalties, and any
interest that accrues thereon, which they incur in connection with the receipt,
vesting or exercise of any Award. The Company and its Subsidiaries shall have
the right to require payment of, or may deduct from any payment made under the
Plan or otherwise to a Participant, or may permit shares to be tendered or sold,
including shares of Common Stock delivered or vested in connection with an
Award, in an amount sufficient to cover withholding of any federal, state,
local, foreign or other governmental taxes or charges required by law or such
greater amount of withholding as the Committee shall determine from time to time
and to take such other action as may be necessary to satisfy any such
withholding obligations. The value of any shares allowed to be withheld or
tendered for tax withholding may not exceed the amount allowed consistent with
fixed plan accounting in accordance with U.S. generally accepted accounting
principles, to the extent applicable. To the extent that a number of shares of
Common Stock sufficient to satisfy a tax withholding obligation of the Company
may not be withheld (whether because the Award has not vested in full pursuant
to its terms, administrative procedures in effect at such time, applicable
accounting principles or any other reason), it shall be a condition to the
obligation of the Company to issue shares of Common Stock upon the exercise of
an Option or a SAR, or in settlement of any vested Award, that a Participant pay
to the Company, on demand, such amount as may be requested by the Company for
the purpose of satisfying any actual tax withholding liability (or any
hypothetical tax owed to the Company, if such Participant is a current or former
expatriate employee subject to a Company tax-equalization policy). If the amount
is not timely paid to the Company in cash by such Participant, the Company may
cancel the Award and refuse to issue such shares.

 

16.Other Benefit and Compensation Programs

 

Awards received by Participants under the Plan shall not be deemed a part of a
Participant’s regular, recurring compensation for purposes of calculating
payments or benefits from any Company benefit plan or severance program unless
specifically provided for under the plan or program. Unless specifically set
forth in an Award Agreement, Awards under the Plan are not intended as payment
for compensation that otherwise would have been delivered in cash, and even if
so intended, such Awards shall be subject to such vesting requirements and other
terms, conditions and restrictions as may be provided in the Award Agreement.

 



18

 

 

17.Unfunded Plan

 

Unless otherwise determined by the Committee, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or a separate fund or
funds. The Plan shall not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any Participant holds
any rights by virtue of an Award granted under the Plan, such rights shall
constitute general unsecured liabilities of the Company and shall not confer
upon any Participant or any other person or entity any right, title, or interest
in any assets of the Company.

 

18.Expenses of the Plan

 

The expenses of the administration of the Plan shall be borne by the Company and
its Subsidiaries. The Company may require Subsidiaries to pay for the Common
Stock issued under the Plan.

 

19.Rights as a Stockholder

 

Unless the Committee determines otherwise, a Participant shall not have any
rights as a stockholder with respect to shares of Common Stock covered by an
Award until the date the Participant becomes the holder of record with respect
to such shares. No adjustment will be made for dividends or other rights for
which the record date is prior to such date, except as provided in Section 9.

 

20.Future Rights

 

No Employee shall have any claim or right to be granted an Award under the Plan.
There shall be no obligation of uniformity of treatment of Employees under the
Plan. Further, the Company and its Subsidiaries may adopt other compensation
programs, plans or arrangements as it deems appropriate or necessary. The
adoption of the Plan shall not confer upon any Employee any right to continued
employment in any particular position or at any particular rate of compensation,
nor shall it interfere in any way with the right of the Company or a Subsidiary
to terminate the employment of its Employees at any time, free from any claim or
liability under the Plan.

 



19

 

 

21.Amendment and Termination

 

The Plan may be amended, suspended or terminated at any time by the Board,
provided that no amendment shall be made without stockholder approval, if it
would (i) materially increase the number of shares available under the Plan,
(ii) materially expand the types of awards available under the Plan, (iii)
materially expand the class of persons eligible to participate in the Plan, (iv)
materially extend the term of the Plan, (v) materially change the method of
determining the exercise price of an Award, (vi) delete or limit the prohibition
against repricing contained in Section 4(d), or (vii) otherwise require approval
by the stockholders of the Company in order to comply with applicable law or the
rules of the New York Stock Exchange (or, if the Common Stock is not traded on
the New York Stock Exchange, the principal national securities exchange upon
which the Common Stock is traded or quoted). No such amendment referred to above
shall be effective unless and until it has been approved by the stockholders of
the Company. Notwithstanding the foregoing, with respect to Awards subject to
Section 409A of the Code, any amendment, suspension or termination of the Plan
shall conform to the requirements of Section 409A of the Code. The Committee
retains the right to modify an Award without a Participant’s prior consent if it
determines that the modification is required to comply with applicable law,
regulation, or regulatory guidance (including applicable tax law). Except as may
be provided by Section 7(e), Section 11(a), Section 13(a) and this Section, any
other adverse modification shall not be effective without the Participant’s
written consent. The Company shall furnish or make available to Participants a
written notice of any modification through a brochure supplement or otherwise,
which notice shall specify the effective date of such modification. Unless
terminated earlier by the Board, the Plan will terminate on April 21, 2014.

 

22.Successors and Assigns

 

The Plan and any applicable Award Agreement entered into under the Plan shall be
binding on all successors and assigns of a Participant, including, without
limitation, the estate of such Participant and the executor, administrator or
trustee of such estate, or any receiver or trustee in bankruptcy or
representative of the Participant’s creditors.

 

23.Governing Law

 

The Plan and all agreements entered into under the Plan shall be construed in
accordance with and governed by the laws of the State of New York.

 

24.No Liability With Respect to Tax Qualification or Adverse Tax Treatment

 

Notwithstanding any provision of this Plan to the contrary, in no event shall
the Company or any Subsidiary be liable to a Participant on account of an
Award's failure to (i) qualify for favorable U.S. or foreign tax treatment or
(ii) avoid adverse tax treatment under U.S. or foreign law, including, without
limitation, Sections 409A and 457A of the Code.

 



20

